In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered October 15, 1964, which denied without a hearing his application to vacate a judgment of said court rendered February 4, 1963 after a jury trial, convicting him of robbery in the third degree, assault in the second degree, and petit larceny, and imposing sentence upon him as a third felony offender. The judgment of conviction was previously affirmed (21 A D 2d 854). Order affirmed. In our opinion, the defendant failed to demonstrate that his arraignment in the absence of his retained counsel deprived him of any constitutional or statutory rights {People v. Hyde, 16 A D 2d 942; People v. Lupo, 16 A D 2d 943; People v. Combs, 19 A D 2d 639; People v. Caccio, 19 A D 2d 640; People v. French, 19 A D 2d 640). The assignment by the court, upon defendant’s arraignment, of counsel to him; the entry of a plea of not guilty on his behalf; and the granting of leave to him to change his plea, to demur to the indictment, or to make any motions addressed to the indictment, all effectively served to preserve and protect defendant’s rights and privileges. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.